Per Curiam,
The proceeding in the court below was an appeal from the decree of the register admitting to probate a paper purporting to be the last will and testament of William Dornin, deceased, and a codicil thereto. Two grounds were alleged for the appeal: (1), The decedent at the time of the execution of the will and codicil did not possess testamentary capacity;• and (2), their execution was procured by and through undue and unlawful influences, acts and deceit of a daughter of decedent and her confederates. The appeal was dismissed by the Orphans’ Court, and the appeal of appellants from its action is *103dismissed, at their costs, on the following from its opinion refusing to award an issue: “We have examined the testimony from beginning to end and are unable to find anything therein that would warrant us in finding as a fact, that, at the time the decedent executed both the will and the codicil, he was not of disposing mind, memory and understanding; and, therefore, we safely can dismiss the first reason assigned for the setting aside of the will and find as a fact that the testator, at the time he executed both will and codicil, was of disposing mind, memory and understanding. Indeed, we may add, the bare presumption of the law that the testator was of testamentary capacity has not been overthrown by any evidence offered on the part of the contestants......Looking at this testimony as a whole, and taking into consideration every offer of testimony on the part of the contestants that was excluded and every objection on the part of the contestants to the testimony that was admitted, we clearly are of the opinion that, at the time the testator executed the codicil and his will, his mind was not restrained by any influence upon the part of Catherine Haveronick or anyone else, and we so find as a fact.”